Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 1 of 30                          PageID 1



                         l.NITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TENNESSEE
                            0 Eastern (Jackson) DIVISION
                           }i.western(Memphis) DIVISION

3 hce/1 l'i T ~l&t,n                             )
                                                 )
            Plaintiff,                           )
                                                 )
                                                 )                               No.
                                                                                       ------
                                                 )
                                                 )
                                                 )
            Defendant.                           )


                                          COMPLAINT




 1.   This action is brought for discrimination in employment pursuant to (check only those
      that apply):



             D      Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e
                    to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991 ,
                    Pub. L. No. 102-166) (race, color, gender, religion, national origin).
                    NOTE: In order to hring a suit in federal district cou.rt under Title VII,
                    you must first obtain a right to sue letter from the Equal Employment
                    Opportunity Commission .

             D      Age Discrimination in Employment Act of 1967, as codified. 29 U.S .C.
                    621 - 634 (amended in 1984, 1990, and by the Age Discrimination in
                                                                                                    ~*
                    Employment Amendments of 1986, Pub. L. No. 92-592, the Civil Right£,
                    Act of 1991, Pub. L. No. 102 -166)
                    NOTE: In ordfr to bring a suit in federal district court under th<' Aie
                    Discrimination in Employment Act, you must first file charges with the
                    Equal Employment Opportunity Commission.

                    Americans with Disabilities Act of 1990, as codified, 42 U.S .C. §§ 121 J2
                    - 12117 (amended by the ADA Amendments Acts of 2008, Pub. L. No.
                     110-325 and the Civil Rights Act of 1991, Pub . L. No. 1102-166).
                    NOTE: 111 order to bring a suit in federal district court under the
                    American,._ with Disahilities Act, you 11111st first ohtain a riKht to sue lett f'r
                    ji·om the Equal Employment Opportunity Commission.
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 2 of 30                    PageID 2




                                       JURISDICTION

 2.     Jurisdiction is specifically confened upon this United States District Court by the
        aforementioned statutes, as well as 28 U.S.C. §§ 1331 , 1343. Jurisdiction may also he
        appropriate under 42 U.S.C. ~.~ 1981, 1983 and 1985(3), as amended by the Civil Righls
        Act of 199 l, Pub. L. No. l 02-166. and any related claims under Tennesse~ law.

                                           PARTIES

 3.




        County

4.


     {] I ,I
     _)/1'f)b
        County                  I
                              City
                                     STREET ADDRESS

                          fott111l!j;.5            w
                                                   State
                                                                          3S/[)7
                                                                        .Zip Code

NOTE: If more than one defendant, you must list the names, address of each additionrJ
defendant.




5.      The address al which I sought employment or was employed by the dcfcndanl(s) is :

      3J3 I f-d-tAI ~ Lojvelt1{ &/
                                                        1

                                                                                -



                                               2
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 3 of 30                       PageID 3




  ])esrrh
                        s.L-0v1M' 11~~  ~TREET ADDRESS

                                              1       Ids                   3&}67/
       County                 City                    State                 Zip Code      '

 6.    The discriminatory conduct of which I complain in this action includes (check on~y those
       that apply)



                 D    Failure to hire


                 ~    Termination of my employment

                 D    Failure lo promole

                 D    Failure to accommodate my disability

                 D    Unequal ten11S and conditions of my employment

                 D    Retaliation

                 D    Other acts(specify): _ _ _ _ _ _ _ _ _ __


 NOTE: Only those grounds raised in the charge _filed with the Equal Employment Oppmtunity
 Commission can be considered by the federal district court.

 7.

       Date(s)

  8.   I believe that the defendant(s) (check one):



                      is still committing these acts against me.

                      is not still committing these acts against me.


  9.   Defendant(s) discriminated against me based on my:
       (check only those that apply and state the basis for the discrimination. For example, if
       religious discrimination is alleged, state your religion. If racial discrimination is alleged,
       state your race, etc.)

                                                  3
           Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 4 of 30                     PageID 4




                          D      Race _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                          D      Color_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                          D      Gender/Sex_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                          D      Religion._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                          D      National O r i g i n ~ - - - - - - - - - - - - - - - - - - -

                          ~      Disab;J ity   CCt/jag_ [ Bree, s+ d11t1 8                €,~   e {£)~-It 0,   5.,"f')
                          D      Age. If age is chcckeJ, answer the following:
                                 I was born in_ _ _ _ _ _ . At the time(s) defendant(s) discriminated
                                 against me.

                                 I was [ ] more [ ] less than 40 years old. (check one)

             NOTE: Only those grounds raised in the charge flied the Equal Employment Opportunity
             Commission can be considered by th e federa l district court.




            NOTE: As additional support for your claim, you may attach to this rnmplaint a copy of th e

                                                          4




- - - - --- ---- -·
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 5 of 30                          PageID 5


 Plaintiff, Sheena Ingram   vs Defendant, Electrolux                   Page 4 __/1-
                                                                                ___
 10. Facts



             a. Plaintiff was hired in April 2014 as a Material Planner.

             b. Plaintiff has earned a Master of Human Reso urces.

                  DISABILITY /SERIOUS MEDICAL CONDITION

             c. In October 2014, Plaintiff was diagnosed with a disability

             d. In November 2014 Plaintiff notified Defendant that she needed to take leave for

                  Surgery related to a serious medical condition

             e. Plaintiff notified Defendant that she was unable to report to work after the surgery

                  and needed to be out from four (4) to six (6) weeks.

             f. Plaintiff was approved for short-term disability .

             g. On September 8, 2015 Plaintiff's healthcare provider sent Defendant a note that

                  informed Defendant that Plaintiff would be cleared to return to work on

                  September 28, 2015 with a restriction of no heavy 1i tling over IO pounds.

             h. In October 2015, Plaintiff returned to work to perform her job duties as Material

                  Planner

             1.   Plaintiff was approved for long tenn disability from October 2014 through

                  October 2015.

             J.   In October 2015 Plaintiff later notified Defendant that she was experiencing

                  significant issues with her medical treatment that caused her severe debilitating

                  fatigue, joint pain and caused her to fall asleep.

             k. Plaintiff reported to Defendant that her Healthcare provider agreed to her working

                  from home.

             I.   Plaintiff requested to work from home as a reasonable accommodation.




                                                                                   - - - ··· ··   -- ·
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 6 of 30                            PageID 6


 Plaintiff, Sheena Ingram vs Defendant, Electrolux                    Page4_fl_
             m. Plaintiff was approved to work from home.

            n. Plaintiffs Healthcare provider notified Defendant that he extended Plaintiff's

                 work from home status through January 20 16.

            o. Defendant granted Plainti ff extended leave of absence through January 6, 2016.

            p. Due to Plaintiff's disability caused by a serious medical health condition, Plainti ff

                 was off work from January 20 16 until December 2016.

            q. Plainti IT infonned Defendant in late November 2016 that she would be returning

                 to work mid December 2016.

                 DISABILITY DISCRIMINATION:

            r.   Defendant notified Plaintiff in a written letter on December 19, 2016, that she was

                 being placed on a lay off status due to lack of work.

            s.   Defendant noti tied Plain ti ff in a written letter on December 19, 2016, that the

                 Material Planner position would go from Six positions to Four positions.

            t.   Plaintiff was the ONLY Material Planner that was laid off despite Defendant's

                 notification to Plaintiff in a written letter on December 19, 2016, that the Material

                 Planner position would go from Six positions to Four positions due to lack of

                 work

            u. There were still five (5) Material Planners in December 2016 that did not get laid

                 off due to an alleged lack of work status.

            v. The live Material Pl anners that were not laid off under an alleged lack or work

                 status were Denise, Mike, Teresa, Conrad, New Material Planner Bridgette.

            w. Material Planner Tim Cayet quit his position as Material Planner and Defendant

                 literally hired him back while Plaintiff was on leave.
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 7 of 30                             PageID 7


 Plaintiff, Sheena Ingram vs Defendant, Electrolux                       Page 4 _ ____;e=--
                                                                                       ._

             x. Plaintiff NEVER notified Defendant in December 2016 that her condition \.Vas

                   improving.

             y. Defendant did not advised PlaintifTthat her position was eliminated after she

                   notified Defendant in December 2016 that her condition was improving because

                   she did not do so.

             z. Plaintiff notified her Manager, Jason Malone as well as notification to Karen

                   Floyd in October 2016 through social media via a Linkendln in message, that she

                   would be returning to work.

             aa. Defendant waited the week that the plant was scheduled to be shut down to send

                   Plaintiff the lay -off letter for alleged lack of work.

             bb. Plaintiff written Linkendln message to Supervisor Jason Malone on October 20,

                   2016 informed him that she had been out the loop because she had numerous of

                   surgeries and experienced complications along the way.

             cc. Plaintiff written Linkendln message to Supervisor Jason Malone on October 20,

                   2016 informed him that she hoped her Healthcare Provider would release her to

                   come back to work within the next month or so.

             dd. Plaintiff's written Linkendln message to Supervisor Jason Malone on October 20.

                   2016 informed him that she wished that she could help out some kind of way and

                   she would keep him posted.

             ee.      On October 22, 2016, Plaintiffs Manager and Defendant's Management,

                   Jason Malone responded to Plaintiff in a Linkendln in message where he stated

                   that it sounded to him like she was optimistic and improving
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 8 of 30                         PageID 8



 Plaintiff, Sheena Ingram vs Defendant, Electrolux                  Page4~

            ff On October 22, 2016, Plaintiffs Manager and Defendant 's Management, Jason

                Malone responded to Plaintiff in a Linkendln in message where he encouraged

                her to keep communication with Karen Floyd and to work with her on any

                changes.

            gg. On October 22, 2016, Plaintiffs Manager and Defendant 's Management, Jason

                Malone responded to Plaintiff in a Linkendln in message where he stated that he

                wished her continued healing.

            hh. On December 2, 2016, Plaintiff sent a Linkendln social media in message to to

                Supervisor Jason Malone and informed him that she contacted Karen Floyd and

                expressed to her that she hoped to be back at work in two (2) weeks.

            ii. On December 2, 2016. Plaintiff sent a Linkendln social media in message to to

                Supervisor Jason Malone and informed him that she contacted Karen Floyd and

                expressed to her that she had an upcoming Doctors appointment on December

                12, 2016 and she hoped they clear her to come back to work.

            JJ. On December 2, 2016, Plaintiff sent a Linkendln social media in message to

                Supervisor Jason Malone and informed him that she contacted Karen Floyd and

                expressed to her that she would be back at work in mid-January if her Doctor

                appointment scheduled for December 12, 2016 did not clear her to return to work

                in two weeks.

            kk. On December 23, 2016 Plaintiffs ~Titten Linkendln message to Supervisor Jason

                Malone informed him that she was pretty sure he \Vas aware that she had recei ved

                a letter staling that her position had been eliminated and was having difficulty

                contacting anyone for clarification to understand the process .




                        ----          ..   -------   .   --- - - - - -
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 9 of 30                            PageID 9


  Plaintiff, Sheena Ingram vs Defendant, Electrolux                       Page 4 __  E_.__
                                                                                        ..
              11. On December 23, 2016, Supervisor Jason Malone sent a reply social media

                  link.end in message where he infonned Plaintiff that he was not aware of the letter

                  and that the plant ,vas shut down until January 3.

              mm.         Plaintiff ' s written reply Linkendln message to Supervisor Jason Malon~

                  on December 23 , 2016 informed Supervisor that the elimination of her Materials

                  Planner position right before Christmas was bad news that only provided her one

                  week notice.

              nn. Plaintiff ' s written reply Linkedln message to Supervisor Jason Malone on

                  December 23, 2016 informed Supervisor that she was already in a bad place and

                  Defendant's elimination notice causes her to only have until January 6, 2017 to

                  find another position with Defendant or she will be terminated.

              oo. Plaintiff's v.Titten reply Linkendln message to Supervisor Jason Malone on

                  December 23 , 2016 informed Supervisor that she basically only had three (3) days

                  to find another position since the plant was closed for the holidays.

              pp. Plaintiff ' s wTitten reply Linkendln message to Supervisor Jason Malone on

                  December 23 , 2016 informed Supervisor that being sick was beyond her control

                  and the timing of the letter truly bothered her.

              qq. Defendant's own Hwnan Resources informed Plaintiff that she would receive a

                  list of positions that she could apply for in the layoff letter.

              rr. Defendant NEVER sent Plaintiff a list of positions she could apply for.

              ss. Plaintiff is aware of two (2) Material Planners positions that posted despite of anJ.

                  after Defendant's notification to Plaintiff in a written letter on December 19,

                  2016, that she was being placed on a lay off status due to lack of work.




                                                 --     .   -··   ·- - - - -- -- -
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 10 of 30                               PageID 10



   Plaintiff, Sheena Ingram vs Defendant, Ele ctrolux                       Page4L
               tt. Defendant posted the opcn l\fatcrial Planner positions without notifying Plaintiff.

               uu. Plaintiff karned of the posting of the Material Planner position by word o f mouth.

               vv. When Plaintiff called and asked Human Resources about the positions, Defendant

                     either failed or rcfusc<l to confirm that these positions existed.

               ww.           D efendant only confirmed that Plainr.iff could apply for ...-\NY open position.

               xx. Plaintiff asked for a list of open positions for the secon<l time and she once ag1tin

                     never received it.

               yy. Plaintiff called the HR manager Kimberly Nichols to discuss her frustrations and

                     when she called N ichols back the next week Nichols herself was no longer with the

                     company.

              zz. Plaintiff reasonably believes and perceives that Defendant violated the Americans

                     with Disability Act Amendment (ADAAA), when she was the only Material

                     Planner laid off during an alleged lack of work status.

              aaa.           Plaintiff believes Defendant 's explanation of lack of work for the layoff

                     was pretextual to hide the real reason for their non legitimate and discriminatory

                     decision to lay Plaintiff off work after she reported, and they were fully aware:: of'

                  her disability.
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 11 of 30                      PageID 11




   charge filed v.,ith · the Equal Employment Opportunity Commission or the Tennessee Human
   Rights Commission.

   11.    It ·is my best recollection that I filed a charge with the Tennessee Human Rights
          Commission regarding dcfcncfant's alleged discriminatory conduct on: _ _ __

   12.    lt is my best recollection that I filed a charge with the Equal EmployJJt-cnt 0pB,O!!_unity ,
          Commission regarding defendant's alleged discriminatory conduct on: 0 5 -,;,.c;>       -c12J / 7
                                                                                     Date

   Only litigant~ alleging age discrimination must answer Question #13.

   13.    Since filing my charge of age discrimination with lhe Equal Employment Opportunity
          Commission regarding defendant's alleged discriminatory conduct. (check one):
    ;
                         60 days or more have elapsed

                         Less than 60 days have elapsed.

   14.    The Equal Employment Opportunity Commission (check one):



                 D       has not issued a Right to Sue Letter.

                 D       has issued a Righi to Sue letter, which I received on
                                                                                 Date

   NOTE:       This is the date you received the Right to Sue letter, not the date the Equal
   Employment Opportunity Commission issued the Right to Sue letter.

   15.  Attach a copy of the Right to Sue letter from the Equal Employment Opportunity
   Commission to this complaint.

   NOTE: You must attach a copy of the right to sue letter.from the Equal Employment Opporhmit_v
   Commission.

   16.    J would like to have my case tried by a jury:

                         Yes

                         No



                                                   5
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 12 of 30                PageID 12



        WHEREFORE, plaintiff prays that the Court grant the following relief:

               D      direct that the Defendant employ Plaintiff, or

               D      direct that Defendant re-employ Plaintiff, or

               D      direct that Defendant promote Plaintiff, or

               D      order other equitable or injuncti ve relief as follows :_ _ _ _ _ _ __



               D      direct that Defendant pay Plaintiff back pay in the amount of _ _ __
                      ~d interest on back pay;

                      direct that Def~ndant pay Plaintiff compensa!_o_ry daw~ syecify}1e
                      amount and bas1s for compensatory damages :      -J
                                                                      1/J (}, @  t---G-tu JU-
                      ~ WrgeJ.I f».uU, ; (h,thcv,,J Shzt,u
                                              I       I


                                          X ln,ma. ~.~~lf;ataf)
                                             SIGNATURE OF PLAITIFF
                                                                                t~ ~
                                           X q413 Bodle Qv,
                                             Address




                                             Phone Number




                                                  6
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 13 of 30   PageID 13

  Plaintiff Sheena Ingram vs Defendant Electrolux




   Exhibit 1
  EEOC Charge of Discrimination
  EEOC Right To Sue
  Lay Off Letter
  Linkendln Messages
   Other Supportive Documents
     Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 14 of 30                                                                         PageID 14

EEOC Form 5 ( 11109 )

                        CHARGE OF DISCRIMINATION                                                          Charge Presented To :
             This form is affected by the Privacy Act or 1974. See enclosed Privacy Act
                    Statement and other informatJon before completing this rorm
                                                                                                               D     FEPA
                                                                                                               [!)   EEOC

                                                       Tennessee Human Rights Commission
                                                                          State or local Agency, if any

Name (indicate Mr.. Ms., Mrs.)                                                                                       Home Phone (Incl. Area Code)          Date of Birth

Ms. Sheena Ingram                                                                                                       (901) 395-4025                        1980
Street Address                                                                   City . State and ZIP Code

7418 Bridle Cove, South Haven, MS 38671
Named is the Employer. Labor Organization , Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
Discriminated Against Me or Others . (if more than two, list under PARTICULARS below.)
Name                                                                                                                 No Employees, Members     Phone No. (Include Area Code)

ELECTROLUX                                                                                                            500 or More                   (901) 789-8300
Street Address

3231 Paul R. Lowery Rd., Memphis, TN 38109
Name                                                                                                                                           Phone No. (Include Area Code)


Street Address

DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                       ; . ATE(S) DISCRIMINATION TOOK PLAC E
                                                                                                                             }      Earliest              Latest
  D       RACE          D    COLOR         D        SEX        D                                                               01-06-2017                01-06-2017
   D           RETALIATION         DAGE             0       DISABILITY

                 D      OTHER (Specify)                                                                                             D        CONTINU ING ACTION

THE PARTICULARS ARE (If additional paper is needed. attach extra sheet(s)):                -...~:.,~~;.._,....-=i
  In April of 2014, I began working for the company. In October of 2014, I was diagnosed with a
  disability and was then placed on STD and then LTD disability from October of 2014, until October
  2015.

  Due to my disability, I was off work again from January of 2016 until December of 2016. In the end of
  November of 2016, I informed the company I would be returning to work in mid-December of 2016.

  On December 19, 2017, I was informed by letter that I was being placed on lay off status due to lack
  of work and the material planner positions would go from six positions to four positions; however, I
  was the only person let go. Human Resources informed me, I would receive a list of positions to
  apply for but I never received the list.

  I am aware of two material planner positions being posted, one on February 21, 2017, and another on
  April 3, 2017, I was not placed in either position.

  I believe that I have been discriminated against due to my disability in violation of the Americans with
  Disabilities Act Amendments Act, ADAAA.

I want this charge filed with both the EEOC and the State or local Agency , if any. I        NOTARY - When necessary for State and Local Agency Requirements
will advise the agencies if I change my address or phone number and I will
cooperate fully with them in the processing of my charge in accordance with their
procedures.
                                                                                             I swear or affirm that I have read the above charge and that~ is true to
I declare under penalty of perjury that the above is true and correct.                       the best of my knowledge , information and belief.
                                                                                             SIGNATURE OF COMPLA)NANT

                                                                                               -~-~ -- ~
                                                                                             SUBSCRIBED ANO SWORN TO /i_F~E• ME T~IS DATE
    May 23, 2017                                                                             (month . day. year)

           Dale                               Charging Party Signature
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 15 of 30                                   PageID 15
       .-
        '
            -


•
                .               U.S. Equal Employment Opportunity Commission
           ..                               Memphis District Office                                       1407 Union Avenue
                                                                                                                    Suite 901
                                                                                                         Memphis, TN 38104
                                                                                                              (901) 544-0119
                                                                                                        TDD: 1-800-669-6820
                                                                                                         Fax: (901) 544-0111
                                                                                                             1-800-669-4000
Respondent ELECTROLUX
EEOC Charge No.: 846-2017-21790
FEPA Charge No.:
                                                                                                        May 23, 2017
Sheena Ingram
7418 Bridle Cove
South Haven, MS 38671


Dear Ms . Ingram:

This is to acknowledge receipt of the above-numbered charge of employment discrimination against the above-
named respondent. Please use the "EEOC Charge No." listed above whenever you call us about this charge. The
information provided indicates that the charge is subject to:

     [ )            Title VII of the Civil Rights Act of 1964 (Title VII)
     ( ]            The Age Discrimination in Employment Act (ADEA)
     [X)            The Americans with Disabilities Act (ADA)
     [ ]            The Equal Pay Act (EPA)
     [ J            The Genetic Information Nondiscrimination Act (GINA)

You need do nothing further at this time. We will contact you when we need more information or assistance . A
copy of the charge or notice of the charge will be sent to the respondent within 10 days of our receipt of the
charge as requi red by our procedures

Please be aware that we will send a copy of the charge to Tennessee Human Rights Commission 312 Rosa L.
Parks Avenue , 23rd Floor Nashville, TN 37243 as required by our procedures. If the charge is processed by that
agency , it may require the charge to be signed before a notary public or an agency official. Then the agency will
investigate and resolve the charge under their statute. If this occurs, section 1601 .76 of EEOC's regulations
entitles you to ask us to perform a Substantial Weight Review of the agency's final finding . To obtain this review, a
written request must be made to this office within 15 days of receipt of the agency's final finding in the case.
Otherwise, we will generally adopt the agency's finding as EEOC's.

The quickest and most convenient way to obtain the contact information and the status of your charge is to use
EEOC's Online Charge Status System , which is available 24/7. You can access the system via this link
(https://publicportal.eeoc.qov/portal) or by selecting the "My Charge Status" button on EEOC's Homepage
(www.eeoc.gov). To sign in , enter your EEOC charge number, your zip code and the security response. An
informational brochure is enclosed that provides more information about this system and its features .

Wh ile your charge is pending , please notify us of any change in your address, or where you can be reached if you
have any prolonged absence from home. Your cooperation in this matter is essential.

                                                           Sine~.

                                                             1-nrL
                                                           j;,ffchael G. Hollis
                                                                                  t1!(//P
                                                            Investigator
                                                            (901) 544-0146

Office Hours: Monday - Friday, 8:00 a.m. - 4:30 p.m.
www.eeoc.gov
Enclosure(s)
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 16 of 30                                           PageID 16

            .
                -         U.S. Equal Employment Opportunity Commission



•               -.                    Memphis District Office                                                  1407 Union Avenue
                                                                                                                         Suite 901
        .
                                                                                                              Memphis, TN 38104
                                                                                                                   (901) 544-0119
                                                                                                              TTY (901) 544-0112
                                                                                                              Fax: (901) 544-0111



                                                                                           May 23. 2017


  Sheena Ingram
  7418 Bridle Cove
  South Haven, MS 38671


  EEOC Number: 846-2017-21790

  Dear Ms. Ingram:

  In an effort to expedite the charge resolution process , your charge has been selected for mediation by the Equal
  Employment Opportunity Commission (EEOC} . Mediation is an informal process in which those involved in a dispute
  jointly explore and reconcile their differences. Mediation is offered as an alternative to the often lengthy investigative
  process traditionally used to determine the merits of charges of discrimination fi led with the Commission. The
  purpose of mediation is to help the parties to reach a fair and expeditious resolution of the charge prior to an
  investigation . The majority of mediations are completed in only one session. If your charge is resolved during the
  mediation process , the charge will be closed and the terms of the agreement will end further processing by the
  Commission. If mediation is unsuccessful , your charge will be investigated just like any other charge .

  Mediation focuses on a resolution of the underlying dispute by addressing the interests of both parties . It is not a
  forum for reaching a determination on whether discrimination occurred . Therefore, any agreement reached during
  mediation does not constitute an admission that discrimination occurred. However, the agreement will resolve the
  employment dispute.

  Participation in the mediation program is completely voluntary. Two agreements are enclosed for your review - the
  "Agreement to Mediate" and the "Confidentiality Agreement. " You should complete and return both agreements if you
  are interested in mediating your charge . Also enclosed is a Mediation Fact Sheet that answers many questions that
  you may have regarding this program.

  Failure to respond within 10 days of the date of this letter may result in the charge being forwarded to an investigator.
  The EEOC will also contact the Respondent (the employer or party against whom you have filed this charge} . If the
  Respondent agrees to participate, you will be contacted by the assigned mediator to schedule a mediation session . If
  the Respondent elects not to mediate the matter, your charge will be assigned to an investigator and will be
  processed under our usual charge processing procedures.

  Also, as you were previously advised , EEOC offers a convenient way to obtain the contact information and the status
  of your charge through the EEOC Online Charge Status System, which is available 24/7. You can access the system
  via this link (https://publicportal.eeoc.qov/portal} or by selecting the "My Charge Status" button on EEOC's Homepage
  (www.eeoc.gov} . To sign in, enter your EEOC charge number, your zip code and the security response . An
  informational brochure is enclosed that provides more information about this system and its features.

  If you have any questions concerning the mediation program , please call Edmond Sims at (901} 544-0165.


                                                              Sincerely,


                                                                           £-\         f          /1
                                                           11/       222.<41/ .~df?p .
                                                          [Y'Edmond Sims
                                                              ADR Coordinator
  Enclosure(s}
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 17 of 30                              PageID 17




                                    AGREEMENT TO MEDIATE

  CHARGE NUMBER: 846-2017-21790
  FEPA NUMBER :

  Charging Party: Sheena Ingram
  Respondent: ELECTROLUX

  This is an agreement by the above parties to participate in mediation in the above referenced charge. The
  parties understand that mediation is a voluntary process, which may be terminated at any time. The parties
  and, if they desire, their representatives and/or attorneys, are invited to attend a mediation session. No
  one else may attend without the permission of the parties and the consent of the mediator(s).

  The mediator(s) will not function as the representative of either patty. However, the mediator(s) may
  assist the parties in crafting a settlement agreement. Each party acknowledges being advised to seek
  independent legal review prior to signing any settlement agreement. The parties acknowledge that they
  have received a copy of the Mediation Fact Sheet. The parties acknowledge that the mediator(s) possesses
  the discretion to tenninate the mediation at any time if an impasse occurs or either party or the mediator
  deems the case inappropriate for mediation .

  The parties acknowledge that participation in the scheduled mediation does not constitute an admission by
  either party of any wrongdoing or of a violation of the laws enforced by EEOC. Furthermore, the
  Charging Party acknowledges that participation in the scheduled mediation by the Respondent does not
  commit the Respondent to providing a monetary resolution of the matter.

  The parties recognize that mediation is a confidential process and agree to abide by the terms of the
  attached Confidentiality Agreement. The parties acknowledge that if a settlement is reached as a result of
  the mediation, the assigned mediator(s) is required to report to EEOC any benefits received. This
  information is reported only for purposes of providing aggregate data to the EEOC for mediation program
  evaluation purposes, and the individual terms of the agreement will not be disclosed to the public.


~·~~
  Charging Party
                                     LI
                                     Toate                 Respondent                           Date

  Sheena Ingram                                            ELECTROLUX
  Charging Party Printed Name                              Respondent Printed Name
  (901) 395-4025        I                                  (901) 789-8300         I
  Charging Party Phone & Cell Phone                        Respondent Phone & Cell Phone


  Charging Party's Representative       Date               Respondent· s Representative         Date


  CP Representative Printed Name                           R Representative Printed Name
                        I                                                        I
  CP Representative Phone & Cell Phone                     R Representative Phone & Cell Phone
  Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 18 of 30   PageID 18
   Plaintiff Sheena Ingram vs Defendant Electrolux




       Exhibit 2
   EEOC Right to Sue




----    -      --                       -· -         -   -·-   -
       Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 19 of 30                                                  PageID 19

 EEOC Form 161 (1111 6 )                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                   DISMISSAL AND NOTICE OF RIGHTS
 To:    Sheena Ingram                                                                   From:    Memphis District Office
        7418 Bridle Cove                                                                         1407 Union Avenue
        Southaven, MS 38671                                                                      Suite 900
                                                                                                 Memphis, TN 38104



       D                      On behalf of person(s) aggrieved whose identity is
                              CONFIDENTIAL (29 CFR §1601 . 7(a})
 EEOC Charge No .                                 EEOC Representative                                                 Telephone No.

                                                  Patricia A. Alexander,
 846-2017-21790                                   Investigator                                                        (901) 544-0076
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D           The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D           Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       II          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D           Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                   discrimination to file your charge
       []]         The EEOC issues the following determination : Based upon its investigation, the EEOC is unable to conclude that the
                   information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                   the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
       D           The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D           Other (briefly state)



                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you .
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.




Enclosures(s)
                                                                                                                           SEP g 6 2019
                                                               Delner Frankli Thomas,                                        (Date Mailed)
                                                                   District rector
cc:
            Nicole P. Cantey
            Fisher Phillips, LLP
            1320 Main Street, Suite 750
            Columbia, SC 29201
 Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 20 of 30                                                    PageID 20
Enclosure with EEOC
Form 161 (11116)

                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                              (This information refates to fifing suit in Federal or State court under Federal Ja w.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                            provisions of State law may be shorter or more limited than those descn'bed befow.)


                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction . (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough . You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred , but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS               --   Equal Pay Act (EPA):

EPA suits must be filed in court withi n 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 - in order to recover unpaid wages due for July 2008 . This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period .

ATTORNEY REPRESENTATION                   --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                            --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certa in time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                   IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 21 of 30   PageID 21

  Plaintiff Sheena Ingram vs Defendant Electrolux




   Exhibit 3
  Lay Off Letter




                                                         - -- -              -- - -
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 22 of 30                                       PageID 22



                                        8) Electrolux
      December 19, 2016




      Dear Sheena,

      Self-Services has informed us that you are improving, that is good to hear. You have indicated that you
      would like to return to work in the near futiJre. Unfortunately, your position has been eliminated. The
      Materials Planning group has been redu ced.from six employees to four. You are free to apply for other
      positions for which you are qualified to perf~rm the essential function with or without reasonable
      accommodation. If do not find a position by t-he expiration of your medical leave of absence on January
      6, 2017, your employment will automatically     he   terminated as provided in the medical leave of absence
      policy. This is not a disciplinary action. You will still be free to apply for future open positions for which
      you are qualified to perform the essential function with or without reasonable accommodation.


                                                                           qrb-
                                                                          c1 ?;lo -
      Regards,
                                                                          dlo'i'O

      Diana Jarrett
      Human Resource Partner
      901-789-8322
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 23 of 30                                                                                   PageID 23

                                                                           ~         JFTENNESSEE
                                                  DEPARTMENT OF LA.,               . AND WORKFORCE DEVELOPMENT
                                                                DIVISION O;        :MPL0YMENT SECURffY
                                                                   SEPARA~'flON NOTICE
                                                                                      \
     1. Employee's Name: ...;;S.:.:h.:..ee.:.:n.:.:a:__B_
                                                       . _ln-"'g_ra_m_-;-7,,-;-;--.-,.,,....,.--;-:~·- 1,.__ _ _ _ _ _ __       2. SSN XXX-XX-XXXX
                                   F!m                         Middu ):iitial      Lael
    3. Last Employed: From:                04/07/14           to       01/06/17                viccupation:          Material Planner
                                          (mmlddlyy)                  {mm/dd/yy)
    4. Where was work performed? _,E: .:1-=-
                                         ectr
                                            ==o"-'lu=xc;_:,:.
                                                         M:.::e:.:.:mc:ipc.:.h.:.ci=
                                                                                   s ----------'-
                                                                                                \ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

    5. Reason for Separation:                               [8]LackofWor1<                   Doischa;gt!>                        Oauit

       l f lack of wor1<, indicate i1 layoff is             0Permanent                       Oremporary - Rc=II Dale _ _ _ _ __
                                                                                                                                        (mmlddlyy)
       If temporary, report any vacation pay that wtll be paid.                Week Ending Date - - ~ ~ -                             Amount$ _ _ _ _ __
                                                                                                         {nun lddlyy)
       If layoff is   ~ vacation           pay should not be reported.
                                                                                                                                ,J
    6. Employee received:                                   Owages in Lieu of Notice                     0Severan~' Pay
                                                                                                                            I

       In the amount of $ _ _ _ _ _ _ _ for period from - - . - -........~...--- to
                                                             (rnmlildl:x1)                                              (mmlddl_vy)
                                                                                                                 I
       If other than lack of work eimlain the circumstances of this s-aration:

      Position Elimination
                                                                                                         (
                                                                                                         I



                                                                                                     I



                                                                                                 i

       Employer's Name:
                                 Electrolux Memphis
       Address where additional information may be obtained:                                                 Employer's Telephone Number:
      3231 Paul R. Lowry Rd.                                                                                 (901) 789-8322
      Memphis, TN 38109
                                                                                                             Employer's Email Address:

                                                                                                             diana.jarrett@electrolux.cofn

                                                                                             Numbar showtl on Suite Quarterly Wage &port (LB-0851) and
       Employer's Account Number.                              052875-6                      p,,.muim Report (LB -0456)

       I certify that the above worker has been separated from wor1< and the information furnished hereon is true and correct. This report
       has been handed to or malled to the worller.

                                                                                     Title of Person Signing                            Date Completed and Released
                                                                                                                                        to Employee

                                                                                          Human Resources Partner                              01/08/17
                                                                                                                                              (mmlddlyy)

                                                                   NOTICE TO EMPLOYER
   Wrthin 24 hours of the time of separation, you are required by Rule 0800-09-01-.0.2 of the Tennessee Employment Security Law
   to provide the employee with this document. property executed, giving the reasons for separation. If you subsequently receive a
   time sensitive request for separation information f'or the same information please give complete infonnation in your response.

                                                                   NOTICE TO EMPLOYEE
   YOU MAY Be INSTRUCTED TO MAIL OR FAX THE SEPARAtlON NOTICE TO TENNESSEE CLAIMS OPERATIONS IF YOU FILE A
   CLAIM FOR UNEMPLOYMENT INSURANCE BENEFITS.

lll-0489 (Rev. 06-15)                                                                                                                                      ROA 0063
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 24 of 30   PageID 24

  Plaintiff Sheena Ingram vs Defendant Electrolux




   Exhibit 4
  Linkendln Messages




                                           - - ···--- -
         Case 2:19-cv-02842-JTF-dkv
Jason Malone
Materials Pla nning Manager at Eiectrolu;,·
                                                                      ..
                                                Document 1 Filed 12/09/19 Page 25 of 30   PageID 25


                                  10/20/2016




                                                               9:32 .1~M

                                  10/22/2016

flt '   Hi Sheena. Sounds like your optimistic and
        improving ! Keep communication with Karen
        Floyd and work with her on any changes. Elux
        is still hanging in there. I hope you continue to
        heal up.

    9:20 AM

                                  12/2/2016




                   liliii~~iiiii~l~iiit{il~
  Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 26 of 30   PageID 26
                               12/23/2016




                                                      3:02 PM

e.   Sheena I was not aware. Those decisions are
     made above my position. The p lant is
     shutdown until January 3rd. I believe Karen is
     in next week. not sure if HR is in or not.

 4: 52 PM




                                                      5:05 PM
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 27 of 30   PageID 27
  Plaintiff Sheena Ingram vs Defendant Electrolux




   Exhibit 5
  Other Supportive Documents




                                                    -- -     - - ---
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 28 of 30                                    PageID 28


                                          J~S~,LPG
                               ' ' H ~ I ~ , ~ , ~ F ~1




                 September 24, 2018
                                                                                                                  ,



                 To Whom It May Concern:

                 This letter is being submitted on behalf of Sheena Ingram. ' Ms. Ingram was a client of
                 mine from August 2016 through December 2016 while she was going through continued
                 treatment for cancer. During this time, Ms. Ingram was receiving services to address the
                 emotional, physical, and financial distress created because of her treatment for cancer.
                 As Ms. Ingram made improvements during her time in therapy, it was discussed, at her
                 last session on December 13 th of 2016, that she would return to work in January 2017.
                 The official day for her return to work was set to be discussed and solidified in a follow
                 up appointment of January 3, 2017 that was not able to take place due to Ms. Ingram
                 being laid off from her employer. As a result, Ms. Ingram was unable to continue
                 services due to increased financial difficulties. Should you have any questions or
                 concerns, please feel free to contact me at stockmanlpc@,gmail.com or 801-473-1049.
                 Thank you for your time and attention regarding Ms. Sheena Ingram.


                 Warm Regards,

 ." ' \d
     :"10 t ~
        /         \     ~
                                  , w?c
  / Jessica Stockman, LPC
  \          /
      ·. p . /




                                            707 s ~o-¼.w Oo.,k,y L ~ W
                                              S ~ , f v l S 38~7:Z..
                                                Pw. (80:Z..)   473-:Z..o4q
                                              Fo..,,v. (~~2)34q_3qgg
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 29 of 30                                   PageID 29




   March 29, 2018



   Mr. Hollis,



   After reading Electrolux's Statement of Position, there are some things I would like to address:



       •   Electrolux keeps stating that they reduced the Planner positions from six to fo ur: however, I' m
           the only Planner that was laid off. There were still five planners in December [Tim Cayet (who
           quit and was hired back while I was on leave), Denise, Mike, Teresa Conrad, New Planner
           Bridgette) Who else was laid off????
       •   The timing of this lay-off is suspicious . They stated in their letter that I notified them in
           December of 2016 that my condition was improving and this is when they advised me that my
           position was being eliminated. FALSE. (see linked in messages attached) I notified my manager
           at the time Jason Malone and the company nurse Ka ren Floyd in October 2016 that I would be
           returning to work. They waited the week the plant was scheduled to be shut down to send me
           the lay-off letter (see letter submitted with EEOC complaint, linked in message on 12/23 to
           Jason attached) . They knew I would not be able to contact anyone and that no jobs were
           available at the end of the year. I gave them a heads up that I would be returning and that's why
           they made the whole lay-off scenario up. Jason Malone was the Material Planning Manager at
           the time and he stated in his linked in message that he had no knowledge of the downsizing,
           which is strange since it' s his department. Also, he never mentioned the downsizing in October
           when I mentioned returning to work.
      •    I was never ENCOURAGED to apply for any openings . Having a master's degree in Human
           Resources Management, I'm almost positive that whenever employees are laid-off due to lack
           off work then these employees should be called when the position becomes available again .
      •    I heard from an Electrolux employee that I kept in contact with that my position may have been
           posted . I never received any type of communication from Electrolux stating that any positions
           had become available. I heard thru word of mouth but was never able to get any confirmation
           or information from Human Resources concerning any openings. I repeatedly asking for a list of
           available positions and never received it.
      •    When I received the letter from Electrolux I was indeed disabled. I was recovering from breast
           reconstruction surgery and I was seeing a therapist (Jennifer Stockman 801-473 -1049) who was
           preparing me to return to work in which my doctor made mandatory since my mental health
           had been through so much due to all the health, hormonal, and financial burdens I had endured
           over the years. I was just finishing up my therapy and getting stronger when Electrolux ruined
           my progress. Dr. Stockman can testify to this. I was on a valid medical leave when they laid me
           off.
Case 2:19-cv-02842-JTF-dkv Document 1 Filed 12/09/19 Page 30 of 30                           PageID 30



TIMELINE OF EEOC INVESTIGATION

FILED CLAIM 5-23-2017

Didn't hear anything for about 3 months. Investigator called a couple of times to ask questions.

9-21-2017 Talk to investigator, Michael Hollis and his manager Mrs. Johnson to discussed settlement
amount. I stated that I would like half of my yearly salary ($32,000), which was how much I lost from not
working January 2017-July 2017 plus medical debt.

Didn't hear anything from 9-21 -2017 to 11-28-2017.

11-29-2017 I was told by EEOC investigator, Michael Hollis that the attorney for Electrolux was in the
hospital with cancer and he hadn't heard anything back regarding the settlement.

Didn't hear anything from 11 -29-2017 to 10-24-2018

10-25-2018 After several unanswered emails and phone calls, Michael Hollis emails me back to tell me
that he is no longer with the EEOC and a new investigator was assigned to my case.

Didn't hear anything from 10-26-2018 to 1-31-2019

1-31-2019 After several unanswered calls and emails, the new investigator Patricia Alexanders emails
me back to say that they were affected by the government shutdown for 35 days and she wasn't familiar
with my case yet. I tell her that I heard news that Electrolux Memphis was shutting down and just
wanted to make sure my case was resolved before then.

Didn' t hear anything from 2-1-2019 to 6-25-2019

6-26-2019 I receive an email from Patricia Alexander stating that the company was no longer interested
in my settlement offer and that they sent a response, which was the same response that the previous
investigator sent to me back in 2017. I let her know that I've already seen the original position
statement and that the previous investigator had collected all the information he needed. She tells me
that she must start over from the beginning with the investigation because there are no notes my file.

For the next couple of months Patricia Alexander and her boss Mrs. Johnson call me several times asking
the same questions over and over again sometimes rewording to trip me up. Questions that I have gave
them answers to and previously answered for the former investigator, Mr. Hollis. They are basically
badgering me. I don't feel like they are being a neutral party at this point. Many of these conversations
have me in tears at the end.

8-22-2019 Patricia Alexander calls me and tells me that they asked Electrolux for $5,000 (which I had no
knowledge of) and that they counteroffered for $1,200. She tells me if I decline that my case would be
closed and that they would issue a right to sue. I'm livid at this point because how do we go from half of
my salary to $5,000 and why wasn't this offer discussed with me before they presented it to Electrolux. I
declined the offer. I have asked for a copy of my EEOC file numerous of times with no response.

10-21/2019 Finally received my EEOC file after numerous emails and mailing requests.
